DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 11 – 13, 15 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being  by US 6313190 to Bubblewitz et al. hereinafter “Bubblewitz” and as evidenced by the NPL titled A Study of Drug Radiopacity by Plain Radiography, Chan et al, Hong Kong Journal of Emergency Medicine, Vol 11(4), Oct 2004.  
Bubblewitz is directed to silicone materials for bite impression (1; 8 – 23).  

Regarding claims 1 – 3, 11, 12 and 15, Bubblewitz teaches a composition at Example 3 comprising a 50 / 50 mix of Example 1 part A and Example 2 part B.  Part A comprises vinyl end stopped PDMS, aluminum hydroxide with a particle size of 10 microns, hydrophobic silicic acid (silica filler) with a surface area of 200 m2/g, and platinum catalyst.  Part B comprises vinyl end stopped PDMS, polymethylhydrogensiloxane, aluminum hydroxide and hydrophobic silicic acid (silica filler).  From the NPL to Chan, aluminum hydroxide is slightly radiopaque (Table 2).  The product remains processable for approximately 30 seconds at ambient temperature (work time of ~ 30 seconds) and is completely cured at 35 C is approximately 2 minutes.  Therefore, when parts A and B are combined they form a seal in less than 5 minutes.  Silica acid (silica) is a thixotropic agent.  

As to claim 13, Bubblewitz discloses a composition at Example 9 which further comprises a vinyl MQ resin (9: 25 – 10: 24).  This can provide increased thickening to the composition (thixotropic agent).  

Regarding claims 18 – 20, although the prior art fails to teach the limitations of these claims, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  

Claim(s) 1 – 5 and 18 – 20, are rejected under 35 U.S.C. 102(a)(1) as being  by US 20140228473 to Osswald et al. hereinafter “Osswald”.  

Osswald is directed to curable compositions with a shortened setting time [0001].  

Regarding claims 1 – 5, Osswald discloses compositions is Table 1 comprising two component addition cure systems which further comprise a pigment dispersion in catalyst paste A and an adhesion promoter, allyl trimethoxysilane, in the base paste B.  See the compositions for each [0239 – 0247].  From Table 2, the tsh or time to Shore hardness time for at least example 1 is 1.5 minutes to achieve 100% of the rubbers Shore A hardness.  The time to form a seal (gel) would be lower and include more examples.  Silica is a thixotropic agent.  Example 2 has a t5 time of approximately 1 minute (Table 3).  The t5 time is the time needed to gel the system [0234].  Allyl trimethoxysilane is an adhesion promoter and is used to increase the adhesion of the composition to a substrate.   

Regarding claims 18 – 20, although the prior art fails to teach the limitations of these claims, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6313190 to Bubblewitz et al. hereinafter “Bubblewitz” and as evidenced by the NPL titled Size exclusion chromatography with evaporative light scattering detection as a method for speciation analysis of polydimethylsiloxane, Pienkowska, Krystyna, Journal of Pharmaceutical and Biomedical Analysis, 58 (2012) 200 - 207.  

For the limitations of the independent claim, refer to paragraphs 5 – 6 supra.  

Regarding claim 14, Bubblewitz teaches the following compositional ranges at (7: 5 – 40).  Component a) organopolysiloxane with 2 vinyl groups is from 1 – 90 %, d) reinforcing filler (silica) ranges form 0 – 80 %, catalyst c) ranges form 0.0001 – 0.1% and the crosslinker b) organohydrogensiloxane is from 1 – 40%.  All the component ranges encompass applicant’s claimed ranges.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.   

As to claim 16, with regard to applicant’s limitations regarding the molecular weight of the vinyl PDMS, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Bubblewitz teaches choosing a viscosity of 21 – 99 mPas (21 – 99 cSt) , molecular weight of  ~2000 - ~ 6000 Da (DP (n = ~ 25 – 80) for the vinyl PDMS (see NPL to Pienkowska, Table 1), the Examiner asserts that the molecular weight and associate DP as the molecule is linear, are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the molecular weight and therefore the associated DP to achieve the properties required for the application.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the applicant, the formation of an addition cure, 2 parts silicone which is radio-opaque.  

Regarding claim 17, Bubblewitz teaches that barium sulphate can be used to increase radiopacity of the silicone (6: 50 – 56).  Therefore, it would be obvious to the skilled artisan to include barium sulphate in any of the compositions disclosed as it is directly taught by Bubblewitz for said use.  

Regarding claims 18 – 20, although the prior art fails to teach the limitations of these claims, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  

Claims 5 – 10 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140228473 to Osswald et al. hereinafter “Osswald”.  

For the limitations of the independent claim, refer to paragraphs 9 – 10 supra.  

Regarding claims 6 – 10, Osswald discloses that the compositions have an elongation at break of 10 – 300 % and a Shore A hardness of 15 – 75.  These property ranges encompass the applicant’s claimed ranges.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.   

As to claim 5, Osswald discloses that reactant (Y) (adhesion promoters) can be present in the catalyst or base paste or both [0133] and mixtures of more than one adhesion promoter is taught [0151].  Therefore, it would have been obvious to the skilled artisan to include more than one adhesion promoters and to place them in both the catalyst and base paste as this is directly taught by Osswald.  

Regarding claims 18 – 20, although the prior art fails to teach the limitations of these claims, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										11/19/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759